Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mares et al., US 2019/0066337, in view of Charles et al., US 2019/0046021.
In regard to claim 15, Mares et al., US 2019/0066337, discloses a method of viewing and imaging object, comprising the steps of: 

i. a portable computer (see figure 18) including a digital imaging module (see figure 18, element 1400), a display screen (see para 151), a digital camera (see figure 18, element 1120), and a module arm (see figure 1A, elements 295 and 595), wherein the digital imaging module is programmed to communicate with the digital camera (see para 118), which is pivotally mounted on opposite ends of the module arm (see para 49 and 89); 
ii a counterbalanced arm (see figure 1A, element 295) supporting said module arm for positioning said module arm adjacent said object (see para 77: second axis assembly 200 has a counterbalance ring to counterbalance arm 295); 
iii. a vertical post (see figure 1A, element 595) upon which said counterbalanced arm is mounted, the vertical post extending up from a base (see figure 1A, element 1000) (see para 48 and 52); 
iv. wherein said digital camera having a lens portion surrounded by a ring light (light ring) with a diffuser for lighting up an object (see para 101); 
v. wherein said digital camera having over-molded touch points for a user to position said camera (see figure 6A); 
vi. wherein said imaging module displaying said object on said display screen of said computer (see para 151); 

The Mares reference does not specifically disclose a means for keeping displayed images in a full focus even when said camera is moved toward or away from said surgical field; positioning said module arm adjacent said surgical field, and focusing said lens portion, and directing diffused light, on the surgical field; moving said module arm further away from said surgical field, while said software maintains focus of said surgical field; and with said camera at a predetermined distance from said surgical field, digitally zooming into a picture of said surgical field with magnification for viewing on said digital imaging module.
Charles et al., US 2019/0046021, discloses a surgical imaging system and method of imaging a surgical field with a means for keeping displayed images in a full focus even when said camera is moved toward or away from said surgical field (see para 297 and 349); moving said module arm further away from said surgical field, while said software maintains focus of said surgical field (see para 317 and 318: when the arm and the camera is moved, the MEMS system focuses the image); and with said camera at a predetermined distance from said surgical field, digitally zooming into a picture of said surgical field with magnification for viewing on said digital imaging module (see para 314, 315, 367).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mares et al., US 
In regard to claim 18, Mares et al., US 2019/0066337, in view of Charles et al., US 2019/0046021, discloses the method of Claim 15.  The Mares reference discloses wherein the software is employed to select an optical image to be displayed (see para 151).
In regard to claim 19, Mares et al., US 2019/0066337, in view of Charles et al., US 2019/0046021, discloses the method of Claim 15.  The Mares reference does not disclose wherein, once a user displays a smaller portion of any available picture of the surgical field, the user moves said smaller portion around any available area of the imaging module via panning.
The Charles reference discloses a touchscreen display wherein once a user displays a smaller portion of any available picture of the surgical field, the user moves said smaller portion around any available area of the imaging module via panning (see para 196).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Mares et al., US 
In regard to claim 20, Mares et al., US 2019/0066337, in view of Charles et al., US 2019/0046021, discloses the method of Claim 15.  The Charles reference discloses wherein optical stability is maintained, not distorting the display image of any part of said surgical field during any change of region of interest (see para 197 and 317).
In regard to claim 22, Mares et al., US 2019/0066337, in view of Charles et al., US 2019/0046021, discloses the method of Claim 15.  The Charles reference discloses wherein which said means for keeping displayed images in a full focus comprises an application program that when operated upon by a computer processor implements the following steps: selecting an optical image of a subject from a camera to be displayed on said display screen of said digital imaging module having said portable computer (see para 196-198); in reliance upon a CMOS sensor / lens combination in said camera, the camera focusing on an image with objects therein located at different focal lengths (see para 208, 268, and 297).

Allowable Subject Matter
Claims 16, 17, 21, and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0169578, discloses and surgical imaging system with a camera on an arm.  US 2018/0168767, discloses a surgical imaging device with a counterbalancing arm.  US 2018/0092705, discloses a surgical imaging system with a camera with a focusing lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs